Title: From Thomas Jefferson to the Commissioners of the Treasury, 6 September 1788
From: Jefferson, Thomas
To: Commissioners of the Treasury


          
            
              Gentlemen
            
            Paris Sep. 6. 1788.
          
          Your favor of July 3. came to hand some days ago, and that of July 22. in the afternoon of yesterday. Knowing that a Mr. Vannet was to leave Paris this morning to go to Virginia in a vessel bound from Havre to Patowmac, I have engaged him to receive the papers which are the subject of those letters, to take care of them from hence to Havre, and on the voiage, and when he shall be arrived in Patowmac, instead of going directly to Richmond as he intended, he will proceed with them himself to New York. I shall pay here all expences to their delivery at the ship’s side in America, freight included: unless perhaps he may find it necessary to put another covering over them if he should not be able to get them into the cabin. In this case you will have to reimburse him for that. I engage to him that you shall pay him their transportation from the ship’s side to New York and his own reasonable expences from the place of his landing to New York and back to the place of landing. As he takes that journey for this object only, it would be reasonable that you give him some gratuity for his time and trouble, and I suppose it would be accepted by him. But I have made no agreement for this. The papers are contained in a large box and a trunk. They were sent here by Mr. Ast during my absence in Holland. When they arrived at the gates of Paris, the officers of the customs opened the trunk to see whether it contained dutiable articles, but finding only books and papers, they concluded the contents of the box to be of the same nature and did not open that. You receive it therefore as it came from the hands of Mr. Ast. A small trunk which came as a third package from Mr. Ast, and which has never been opened, I have put into the great trunk, without displacing, or ever having touched a single paper, except as far as was necessary to make room for that. I shall have the whole corded and plumbed by the custom house here, not only to prevent their being opened at the custom houses on the road, and at the port of exportation, but to prove to you whether they shall have been opened by any body else after going out of my hands. If the stamped leads are entire, and the cords uncut when you receive them, you will be sure they have not been opened. They will be wrapt in oil cloth here to guard them against the damps of the sea, and, as I mentioned before, Mr. Vannet will put them under another covering if he finds it necessary at Havre.
          At the same time with your last letter, I received from the Office of Foreign affairs the ratification by Congress of the loan of 1788 for another million of guilders. As the necessity of this loan resulted from the estimate made by Mr. Adams and myself, which estimate was laid before Congress, I suppose their ratification of the loan implies that of the estimate, one article of this was for the redemption of our captives at Algiers. Tho’ your letter sais nothing on this subject, I am in hopes you have sent orders to the Commissioners of the loans at Amsterdam to furnish, as soon as they shall have it, what may be necessary for this pressing call. So also for the foreign officers.If the ratification of the loan has been made by Congress with a view to fulfill the objects of the estimate, a general order from you to the Commissioners of the loans at Amsterdam, to pay the monies from time to time according to that estimate, or to such other as you shall furnish them with, might save the trouble of particular orders on every single occasion, and the disappointments arising from the delay or miscarriage, of such orders. But it is for you to decide on this.
          I have the honour to be with sentiments of the most perfect respect Gentlemen, Your most obedient & most humble servt,
          
            Th: Jefferson
          
        